DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 15–20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected apparatus, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 05/06/2021.

Claim Objections
Claims 1–11 are objected to because of the following informalities:  
Currently, the claims contain some inconsistent language. While one of ordinary skill in the art would understand that this inconsistency does not rise to level of ambiguity, the Examiner recommends using the same language when referencing the same subject matter.  As promised during an interview with Juan Perez on 06/16/2021, below the Applicant will find proposed amendments which address the inconsistent language:
in claim 1's line 6, insert--dry--before "fiber tows";
in claim 1's line 7, insert--spread -- before "wet fiber tows spread";
in claim 1's line 7, before "wet fiber tows exit" insert--spread--;
in claim 1's line 9, insert--spread--before "wet fiber tows";
in claim 1's line 10, insert--spread wet --before "fiber tows";
in claim 2's line 2, insert--spread--before "wet fiber tows";
in claim 3's line 1, insert--spread--before "wet fiber tows";
in claim 5's line3, insert--spread dry--before "fiber tows";
in claim 5's line 4, insert--spread dry--before "fiber tows at";
in claim 5's line 4, insert--wet spread--before "fiber tows leave ";
in claim 5's line 2, before "polymer extruder" delete [[a]] and insert--the-- (contra the indefinite language in claim 14 identified the following section);

in claim 6's line 2, insert--spread--before "dry fiber tows meet";
in claim 7's line 1, insert--spread--before "dry fiber tows ";
in claim 7's line 3, insert--spread--before "dry fiber tows ";
in claim 7's line 3, insert--spread--before "wet fiber tows ";
in claim 7's line 3, after "maintaining the wet fiber tows" delete "spread"
in claim 8's line 1, insert-- spread dry --before "fiber tows";
in claim 8's line 2, insert-- spread dry --before "fiber tows";
in claim 9's line 2, insert-- spread --before "wet";
in claim 9's line 3, insert-- spread --before "wet";
in claim 10's line 3, insert-- dry --before "fiber tows"; 
in claim 10's line 6, insert-- wet --before "fiber tows"; 
in claim 11's line 1, insert-- dry --before "fiber tows"; 
in claim 11's line 1, insert-- dry --after "receiving the";
in claim 12's line 1, insert-- dry --before "fiber tows"; 
in claim 13's line 1, insert-- dry --before "fiber tows comprises";
in claim 13's line 1, insert-- dry --before "fiber tows with"; and
in claim 14's line 1, insert-- dry --before "fiber tows".
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recites "molten polymer" in line 3. One of ordinary skill in the art is unable to ascertain whether the Applicant intended to reference the "molten polymer" set out in claim 10's line 3 or introduce a different molten polymer.
For the purposes of searching and throughout the remainder of this action, the Examiner will assume that the Applicant intended to recite "the molten polymer."


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4–6 and 8–9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by SHAH US Patent No. 6558146 (of record).
As to claim 1, SHAH discloses a method of manufacturing continuous fiber reinforced thermoplastic components, the method comprising:
	receiving, by a movable die (Figure 1, 32; 5:43 – 56; movement as discussed at 9:9 – 16), spread dry fiber tows (Figure 2, 40);
	receiving, by the movable die and from a polymer extruder fluidically coupled to the movable die, molten polymer (Figure 2 polymer melt which is fed from 24 into 74; 6:38 – 68);
	wetting, by the movable die, the spread fiber tows with the molten polymer (8: 23 – 28);
	maintaining, by the movable die, the wet fiber tows spread as the wet fiber tows exit the die (Figure 2); and

	As to claim 4, SHAH discloses the method of claim 1, wherein wetting the spread fiber tows comprises generally uniformly contacting the fiber tows with the molten polymer (8:29 – 41). 
	As to claim 5, SHAH discloses the method of claim 1, wherein the movable die comprises an interior channel (110) configured to receive the molten polymer from a polymer extruder fluidically coupled to the movable die (Figure 1), and wherein wetting the fiber tows with the molten polymer comprises wetting the fiber tows at the interior channel before the fiber tows leave the movable die (8:66 – 9:16). 
	As to claim 6, SHAH discloses the method of claim 5, wherein receiving the spread dry fiber tows comprises receiving, at the interior channel, the dry fiber tows where the dry fiber tows meet the molten polymer (Figures 1 and 2, 8:66 – 9:16). 
	As to claim 8, SHAH discloses the method of claim 5, wherein wetting the fiber tows comprises flowing the molten polymer along the interior channel and passing the fiber tows along the interior channel simultaneously (Figures 1 and 2, 8:66 – 9:16).
	As to claim 9, SHAH discloses the method of claim 1, wherein the movable die is coupled to an additive manufacturing actuator system configured to move the movable die (movement as discussed at 9:9 – 16), and wherein depositing the layer of the wet fiber tows comprises depositing layers of the wet fiber tows on the printing surface to form a preform object in a semi-consolidated state (9:17–37). 
Claim(s) 10 and 13–14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by SHAH US Patent No. 6558146 (of record).
As to claim 10, SHAH discloses a method comprising:
	receiving, by a movable die (Figure 1, 32; 5:43 – 56; movement as discussed at 9:9 – 16), dry fiber tows (Figure 2, 40);
wetting, by the movable die, the spread fiber tows with the molten polymer (8: 23 – 28);
	depositing, by the movable die, a layer of the wet fiber tows on a printing surface (Figure 1), the movable die configured to move along the printing surface to form a thermoplastic component of one or more layers of fiber tows on the printing surface (9:18 – 38; 11:1–8). 
	As to claim 13, SHAH discloses the method of claim 10, wherein the movable die comprises an interior channel (110) and wherein receiving the dry fiber tows comprises receiving the dry fiber tows at the interior channel (Figure 1),  and wherein wetting the fiber tows comprises wetting the fiber tows with the molten polymer at the interior channel (8:66 – 9:16).. 
	As to claim 14, SHAH discloses the method of claim 13, further comprising, before wetting the fiber tows, receiving, by the movable die and from a polymer extruder fluidically coupled to interior channel of the movable die, molten polymer (Figures 1 and 2, 8:66 – 9:16). 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2–3 is/are rejected under 35 U.S.C. 103 as being unpatentable over SHAH US Patent No. 6558146 (of record).
	The following single reference 103 is required instead of just a 102 because the portion teaching limitations of claims 2 and 3 is permissive (9:49–61 "may be") instead of actually disclosed within a single method embodiment.  
	As to claim 2, SHAH discloses the method of claim 1.  
SHAH teaches changing, by the movable die, a thickness of the layer of the wet fiber tows (9:49-61). 
It would have been obvious to one of ordinary skill in the art as of the effective filing date to incorporate these teachings into the disclosure referenced above for the benefit of controlling the ration of fiber to resin which is deposited (as taught by SHAH at 9:49–61).
	As to claim 3, SHAH makes obvious the method of claim 2.
SHAH teaches wherein changing the thickness of the layer of the wet fiber tows comprises changing a size of an outlet of the movable die (9:49-61).  
SHAH at 9:49–61).
Claims 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over SHAH US Patent No. 6558146 (of record) in view of MARK PG Publication No. 20160144566.
	As to claim 7, SHAH discloses the method of claim 6.
	SHAH further discloses wherein receiving the dry fiber tows at the interior channel comprises receiving, at a merging point disposed away from an outlet of the movable die, the dry fiber tows, (Figures 1 and 2) and wherein maintaining the wet fiber tows spread comprises passing the wet and spread fiber tows from the merging point to the outlet of the movable die (Figures 1 and 2). 
	However, SHAH silent to the merging point's distance relative to the outlet. 
Therefore, SHAH fails to disclose the merging point is between 10 to 50 millimeters away from an outlet of the movable die.
	It would have been obvious to one of ordinary skill in the art as of the effective filing date to arrive at the merging point is between 10 to 50 millimeters away from an outlet of the movable die as an obvious change in size/proportion or a arrangement of parts (see MPEP 2144.04).
Claims 11–12 is/are rejected under 35 U.S.C. 103 as being unpatentable over SHAH US Patent No. 6558146 (of record) in view of MARK PG Publication No. 20160144566.
As to claim 11, SHAH discloses the method of claim 10.
SHAH fails to disclose wherein receiving the fiber tows comprises receiving the fiber tows spread from a fiber spreader. 
MARK teaches introducing fiber tows to a fiber spreader before they are wetted with resin.
It would have been obvious to one of ordinary skill in the art as of the effective filing date to incorporate the teachings of MARK with the disclosure of SHAH for the benefit of pretreating the fibers so that they may be fully wet or saturated with the matrix material prior to their deposition (as taught by MARK at ¶308–309).
The obvious incorporation of the above teachings would arrive at receiving the fiber tows comprises receiving the fiber tows spread from a fiber spreader.
	As to claim 12, SHAH and MARK make obvious the method of claim 11.
SHAH further discloses further comprising, after wetting the fiber tows, maintaining, by the movable die, the wet fiber tows spread as the wet fiber tows move to leave the die (Figure 2). 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
No limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
WO 2017137233's (of record but English transition attached) teaches many of the components of claim 1 but fails to disclose that the head is movable. 
US 20190009472 A1 teaches applying an ironing force that spreads the reinforcing strands 6a within the filament 2a against a deposition surface 16, 14, or 2d (once spread, the material may be considered a bonded rank or consolidated swath 2c). (¶274)
US 5936861 teaches a tow spreader (Figures 6 and 7; 124 and 144) which are used to separate strands before they are mixed with dry powdery resin (10:11–58)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANLEY L CUMMINS IV whose telephone number is (469)295-9048.  The examiner can normally be reached on Monday-Friday 9:30 a.m. - 6:00 p.m. (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph S Del Sole can be reached on (571)272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MANLEY L CUMMINS IV/Examiner, Art Unit 1743